            Case 1:20-cv-03010-APM Document 59 Filed 12/01/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, et al.

                         Plaintiffs,
                                                         Case No. 1:20-cv-3010 (APM)
             v.

GOOGLE LLC,

                         Defendant.



                          MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 83.2(d) of the Local Rules of the United States District Court for the

District of Columbia, Comcast Corporation and NBCUniversal Media, LLC (together, the

“Comcast Third Parties”), by and through their undersigned counsel, Jesse Solomon, a member

of the Bar of this Court, respectfully move that Arthur J. Burke be admitted pro hac vice in the

above-captioned action.

       In support of this motion, the undersigned represents:

       1.         Mr. Burke is a lawyer at Davis Polk & Wardwell LLP, 450 Lexington Avenue,

New York, NY 10017; telephone (212) 450-4352.

       2.         As set forth in the Declaration of Mr. Burke accompanying this motion, Mr.

Burke is a member in good standing of the bars of the State of California and the State of New

York. Mr. Burke is also a member in good standing of the following federal bars: the U.S.

Court of Appeals for the D.C. Circuit, the U.S. Court of Appeals for the First Circuit, the U.S.

Court of Appeals for the Second Circuit, the U.S. Court of Appeals for the Third Circuit, the

U.S. Court of Appeals for the Fifth Circuit, the U.S. Court of Appeals for the Eighth Circuit, the

U.S. Court of Appeals for the Ninth Circuit, the U.S. District Court for the Central District of
             Case 1:20-cv-03010-APM Document 59 Filed 12/01/20 Page 2 of 3




California, the U.S. District Court for the Eastern District of California, the U.S. District Court

for the Northern District of California, and the U.S. District Court for the Southern District of

New York. He has not been disciplined by any bar.

        3.       Mr. Burke has not been admitted pro hac vice in this Court in the past two years.

        WHEREFORE, the Comcast Third Parties, by and through their undersigned counsel,

move that this Court enter an Order permitting Arthur J. Burke to appear pro hac vice in the

above-captioned action.


Date:     Washington, D.C.                     DAVIS POLK & WARDWELL LLP
          December 1, 2020
                                               By: /s/ Jesse Solomon
                                                   Jesse Solomon
                                                   (D.C. Bar No. 998972)

                                               901 15th Street, N.W.
                                               Washington, D.C. 20005
                                               (202) 962-7138
                                               jesse.solomon@davispolk.com

                                               Counsel for Third Parties Comcast
                                               Corporation and NBCUniversal Media, LLC




                                                  2
         Case 1:20-cv-03010-APM Document 59 Filed 12/01/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Pursuant to LCvR 5.3, I hereby certify that on December 1, 2020, I caused to be filed a

copy of the foregoing Motion for Admission Pro Hac Vice to the Court’s CM/ECF system, and

service was effected electronically pursuant to LCvR 5.4(d) to all counsel of record.


                                                    /s/ Jesse Solomon
                                                    Jesse Solomon
                                                    (D.C. Bar No. 998972)




                                                3
